The Honorable Bob Adams State Representative 320 Grant 4653 Sheridan, AR 72150-8646
Dear Representative Adams:
I am writing in response to your request for an opinion on a matter involving the effort of Reed Mobile Homes, LLC to obtain possession of mobile homes that it has purchased from a finance company or companies. You state that "the landowner, park owner, or park manager will demand that previous back rent be paid before removal of [the] mobile home from their property is allowed." You indicate, however, that the prior mobile home owners in some instances have stated that the rent was in fact paid in full. You ask "whether a landowner, park owner, or park manager can block the movement of the mobile home and whether they are entitled to recover the often fraudulently stated amount from them?"
RESPONSE
I regret that I am unable to provide a response to this question. It appears that a cause of action may be available to Reed Mobile Homes, LLC to gain possession of the mobile homes under these circumstances. But a conclusive determination would require an in-depth factual review in order to ascertain the relative rights of the parties involved. Under existing Arkansas law, I lack the authority as well as the resources to undertake such a review.
While I am required by statute to provide my opinion on questions of state law to members of the General Assembly (A.C.A. § 25-16-706 (Repl. 2002)), I am expressly prohibited from engaging in the private practice of law. See A.C.A. § 25-16-701 (Repl. 2002).
It appears that your question calls for the giving of general legal advice with respect to a set of facts of which I may not be fully apprised. Accordingly, I am unable to opine on this matter. In the absence of an official opinion, I believe your constituent would be well-advised to consult private counsel to identify the best course of action in securing its rights.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh